DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of the following Parent Applications, filed in The Republic of Korea have been received.
Application 10-2017-0064098, filed 24 May 2017
Application 10-2018-0056442, filed 17 May 2018

Claim Objections
In claims 1 and 2, the language “… an adjuster [[slidably moveably]] provided in the ring handle configured to adjust a size of the ring part protruding from the ring handle using a sliding movement …” should be changed for clarity. 
In claims 1 and 2, the language “… a multistep first marker comprising a plurality of reference lines on the ring handle configured to adjust an insertion depth …” should be changed for clarity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Budiman; Tantra S. et al. (US 20150164522 A1) in view of Ritchart; Mark A. et al. (US 5810806 A).
Regarding claim 1, Budiman discloses a ring type module (¶ [0002], medical retrieval devices and related systems and methods; ¶ [0018] FIG. 1, a medical retrieval device 100), comprising: 
a ring part which is capable of being inserted and positioned within a pharynx through an oral cavity (¶ [0018], expandable grasping portion 106; ¶ [0019], The grasping portion 106 may include a plurality of movable branch members 108 and portions of a filament 110); 
a ring handle connected to an end of the ring part (¶ [0019], handle 112 may be configured to be held by the user); 
an adjuster slidably moveably provided in the ring handle to adjust a size of the ring part protruding from the ring handle using a sliding movement (¶ [0018], and used to manipulate the grasping portion 106, via the actuator 114); 
a multistep second marker comprising a plurality of reference lines on the ring handle where the adjuster slidably moves (¶ [0018] The actuator 114 may include an actuation guide 116 having one or more identifiers 142 corresponding to various predetermined or pre-selected discrete configurations of the grasping portion 106 and an actuation selector 118); 
wherein the ring part is stably inserted and positioned by adjusting the size of the ring part using the second marker (¶ [0042] The actuator 114 also may include identifiers 142 corresponding to grasping portion 106 positions to gauge the size of body matter based on predetermined discrete sizes of body matter); 
Budiman does not explicitly disclose that the module is for taking a nasal tube inserted into a nasal cavity out of mouth to reposition a nasobiliary drainage tube from the mouth to nose. However, the nasobiliary drainage tube and nasal tube are not positively claimed, and are instead claimed as structures that interact with the ring type module. 
Budiman’s system is fully capable of operating with a nasobiliary drainage tube and nasal tube since Budiman provides a ring part, ring handle and a slidable adjuster (¶ [0018], expandable grasping portion 106 … actuator 114; ¶ [0019] handle 112). A skilled artisan would have been able to operate Budiman’s instrument in combination with an existing nasobiliary drainage tube and nasal tube by capturing or snaring the nasal tube and manipulating it through selected anatomic passages. 
Budiman teaches the invention substantially as claimed by Applicant but lacks a multistep first marker comprising a plurality of reference lines on the ring handle to adjust an insertion depth, wherein the ring part is stably inserted and positioned by adjusting the insertion depth of the ring part using the first marker.  
Ritchart discloses methods and devices for tissue sampling (col. 1, lines 5-10; col. 4, lines 20-40; col. 7, lines 1-10, tissue sampling probe 10 comprises a tube 12 having a primary lumen 14 and a secondary lumen 16), comprising: 
a ring part which is configured to be inserted and positioned within a pharynx through an oral cavity (col. 7, lines 1-10, conductive cutting loop 20); 
a ring handle connected to an end of the ring part (col. 7, lines 1-10, tube 12; col. 7, lines 25-30, a fixed handle 28);  
an adjuster slidably moveably provided in the ring handle to adjust a size of the ring part protruding from the ring handle using a sliding movement (col. 8, lines 35-45, The loop advancement slide knob 29 … is utilized to axially advance and retract the cutting loop); 
a multistep first marker comprising a plurality of reference lines on the ring handle to adjust an insertion depth of the ring part when inserted and positioned, wherein the ring part is stably inserted and positioned by adjusting the insertion depth of the ring part using the first marker (col. 7, lines 55-65, depth marks 34 are disposed axially along the exterior surface of the tube 12 in order to assist the physician in determining when the tube 12 has been advanced to the desired position; col. 9, lines 35-40, the end of the sampling device 46 extends into the cavity wall 52 to a depth predetermined by the operator to be appropriate). 
Ritchart measures how far the device has been inserted in order to gauge the device’s position. A skilled artisan would have been able to modify Budiman with Ritchart’s multistep first marker by applying depth marks 34 along Budiman’s ring handle. One would be motivated to modify Budiman with Ritchart’s multistep first marker since Budiman calls for minimally invasive medical procedures (¶ [0003]). Therefore, it would have been obvious to modify Budiman with Ritchart’s first depth marker in order to gauge the device’s position during a minimally invasive medical procedure. 

Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johlin, Jr.; Frederick C. (US 5492538 A) in view of Budiman; Tantra S. et al. (US 20150164522 A1) in view of Ritchart; Mark A. et al. (US 5810806 A). 
Regarding claim 2, Johlin discloses a device for oral-to-nasal repositioning of a nasobiliary drainage tube (col. 1, lines 5-15; col. 3, lines 5-10, magnetic wand 20), comprising: 
a ring type module which is configured to be inserted and positioned into an oral cavity to reposition the nasobiliary drainage tube from mouth to nose, the ring type module comprising: 
a module which is inserted into an oral cavity or pharynx to reposition the nasobiliary drainage tube from mouth to nose (col. 3, lines 5-10, magnetic wand 20); and 
wherein the module includes a grasping part which is inserted into the pharynx through the oral cavity (col. 3, lines 5-15, wand 20 includes a high gauss magnet (for example, an alloy type magnet such as Alnico or reodynium-ion-boron) 21 at its distal tip); and 
a handle connected to an end of the grasping part (Figs. 1b, 2a, 2b, wand 20 includes an elongate main part); 
a nasal tube which is configured to be inserted into the pharynx through a nasal cavity, taken out of the mouth by the module, and connected with the nasobiliary drainage tube (col. 2, lines 40-50, nasopharyngeal transfer catheter 10 has been passed through the nasal passageways of the patient and in the posterior oralpharyngeal region). 
Johlin lacks a snare shaped ring part, slidable adjuster and first and second multistep markers. Budiman and Ritchart describe a snare, ring handle, slidable adjuster and first and second multistep markers as discussed for claim 1 above. 
Budiman enables a physician to retrieve any object from a patient’s body while gauging its size (¶ [0039], identifiers 142 corresponding to the configuration of the grasping portion 106 at that position of the actuation selector 118, for example "CLOSE", "SMALL", "LARGE", and "RELEASE"). Budiman also constructs a grasping tool from less expensive materials than rare-earth magnets and also reduces the risk of pinching tissue. For example, Johlin shows in Fig. 2a that magnets 11 and 21 are held apart near the end of the soft palate and uvula. Improperly manipulating the magnets creates a risk of pinching the soft palate between the magnets. Using Copenspire’s device will eliminate this risk, since it contains no magnets.
One would be motivated to modify Johlin with Budiman’s snare shaped ring part since Johlin suggests to change the arrangement of magnets (col. 4, lines 5-15). Therefore, it would have been obvious to modify Johlin with Budiman’s ring part in order to manipulate a nasal tube without the risk or added cost of high gauss magnets, and also to retrieve any other object while measuring its size. 
Regarding the rationale and motivation to add Ritchart’s depth gauge, see the discussion of claim 1 above.  

Regarding claim 6, Johlin discloses a device for oral-to-nasal repositioning wherein the nasal tube is formed of a hollow elongated flexible tube, and wherein the nasal tube has a multistep third marker (col. 3, lines 10-20, Two distance markings 14 and 15 have been placed on transfer catheter 10 in the form of rings at 12 and 14 cm. distances, respectively, from distal tip 11 of transfer catheter 10). 

Regarding claim 10, Johlin discloses that the handle is formed approximately 15 cm in length (col. 3, lines 10-20, Two distance markings 14 and 15 have been placed on transfer catheter 10 in the form of rings at 12 and 14 cm. distances, respectively, from distal tip 11 of transfer catheter 10). Based on the position of the distance markings 14 and 15, the transfer catheter 10 can be estimated to be slightly longer than these distances. 

Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Johlin, Budiman and Ritchart, further in view of Servillo; Giuseppe et al. (US 20140083432 A1).
Regarding claims 3, 4 and 9, Johlin, Budiman and Ritchart lack a ring handle in a shape of a flat bar or a ring part that is curved downward. Servillo discloses an orotracheal tube (¶ [0001], [0076], oro-tracheal tube 10), comprising: 
a handle provided in a shape of a flat bar (¶ [0077], the flat shape of the section of the same distal portion 12); 
wherein the tube has a structure that is curved downward from an end of the handle (¶ [0075], the oro-tracheal tube according to the present invention may be preformed with a physiological curvature in the longitudinal direction); 
wherein the device is bent downward at an angle of approximately 15-30 degrees from the end of the handle (Fig. 1, section C-E or D-E is generally curved; ¶ [0139] FIGS. 9 and 10 … a side view of a shutter 32 … which presents in the final stretch an angle of 30 degrees).
Servillo shapes an oral device to fit the profile of a patient’s oral cavity and associated passages (¶ [0104] intubation … possibly with a preformed physiological curvature, is … less traumatic to the patient; claim 17 …wherein it is preformed with a physiological curvature in the longitudinal direction). One would be motivated to modify Johlin, Budiman and Ritchart with Servillo’s curved flat bar shape to make the device more compatible with the patient’s oral cavity. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johlin, Budiman and Ritchart, further in view of Copenspire; Gene (US 20180092646 A1). 
Regarding claim 8, Johlin, Budiman and Ritchart are silent regarding the diameter of the ring part. Copenspire discloses a device comprising: an adjuster configured to adjust a size of a ring part (¶ [0019], Each of the loose ends 26 is selectively urged away from the corresponding second end 16. Thus, a diameter of the loop 22 is selectively reduced);  
wherein the ring part is formed approximately 8-12 cm in diameter (¶ [0018], The string 20 may extend outwardly from the straws 12 a distance ranging between ten cm and fifteen cm). 
Copenspire selects dimensions on the scale of a handheld surgical instrument. One would be motivated to modify Johlin, Budiman and Ritchart with Copenspire’s dimensions to accommodate and capture a nasobiliary drainage tube without the risk or added cost of a magnet. Copenspire’s dimensions are also suitable for capturing other objects or tissues during minimally invasive surgery. Therefore, it would have been obvious to modify Johlin, Budiman and Ritchart with Copenspire’s dimensions in order to construct a handheld instrument sized for retrieving objects or tissues from a human patient. 


Response to Arguments
The objections to claims 5 and 8-10 for minor informalities, the rejections of claims 1-10 under 35 USC § 101 and the rejection of claims 6 under 35 USC § 112 are withdrawn in view of the amendments filed 26 August 2022. 
Applicant’s arguments filed 26 August 2022 regarding the rejection of claims 1-4, 6 and 8-10 as amended, under 35 USC § 102 and 103 over Brown, Copenspire, Johlin, Servillo and Flaherty, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Budiman, Ritchart, Johlin, Copenspire and Servillo (see above). 
Applicant’s arguments regarding Brown and Flaherty have been considered but are moot because the references are no longer cited in the current rejection. 
Applicant submits that neither Servillo nor Flaherty disclose the limitations of amended Claim 2 (remarks p. 1). Examiner responds that, Johlin, Budiman and Ritchart are cited as teaching all features of amended claim 2. Budiman discloses a retrieval instrument including a ring part, ring handle, slidable adjuster and multistep second marker. Ritchart discloses an instrument including a multistep first marker configured to measure an insertion depth of the instrument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ho, Huddee Jacob  et al.	US 20040220564 A1
Jacobs; Charlie et al.	US 20160051278 A1
Bennett; Joseph et al.	US 20150157357 A1
Aliperti, Giuseppe  et al.	US 20030130679 A1
Nieman; Timothy et al.	US 20140249540 A1
Fung; Gregory W. et al.	US 20160278781 A1
Olson; Matthew Jonathan et al.	US 20190239905 A1
Reiley; Mark A et al.	US 6440138 B1
Okada; Tsutomu	US 4718419 A
Dulebohn; David H.	US 5201741 A
Burbank; Fred et al.	US 6540695 B1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781